Title: To George Washington from Brigadier General Hugh Mercer, 9 August 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 9 Augt 1776

In consequence of your Excellencys Letter—Col. Miles will march with all his Riflemen—The two Battalions will make about 700—As we have numbers of Rifle men lately arrived—it seemd to me more for the Service to order the 2d Batn and it will be more agreable to the men—I hope they will be in time to render you essential Service—A Cowardly, infamous Spirit of Desertion, prevails here too much—Your Letter will be read to each Corps & must have good Effects—Some Waggons have been discoverd going from Billups Point to day—which confirms your former Intelligence—And the Enemy do not appear so numerous. I have the Honor to be Sir Your Excellencys Most obedt Servt

Hugh Mercer

